In a special proceeding to vacate a warrant of the Governor of the State of New York and to release defendant from any further judicial or administrative action in this State based upon a California complaint, the People appeal from an order of the Supreme Court, Suffolk County, entered April 2, 1973, which granted the application. Order reversed, on the law, without costs, and application denied. The affidavits submitted with the California complaint contain sufficient information to satisfy the requirements of CPL 570.08, 570.16 (People ex rel. Cosel v McMahon, 45 AD2d 769; Matter of Kjeldsen, 39 Misc 2d 128). Hopkins, Acting P. J., Latham, Brennan and Shapiro, JJ., concur.